UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 EDWIN RUIZ,                                                    No. 11-cr-676-8 (RJS)
                                                                      ORDER
                                Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the parties shall appear before the Court for

an evidentiary hearing on Thursday, August 26, 2021 at 10:00 a.m. at the Daniel Patrick

Moynihan Courthouse, 500 Pearl Street, New York, New York 10007. The government shall file

its witness list, exhibit list, and 3500 material by August 5, 2021. In the event that Supervisee

intends to call additional witnesses or introduce other exhibits, he shall file his submission by

August 12, 2021. SO ORDERED.

Dated:          July 15, 2021
                New York, New York
                                                      _______________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
